Citation Nr: 0015214	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-47 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a chronic bronchial 
disorder or emphysema, claimed as secondary to sinusitis.

2. Entitlement to service connection for hearing loss, 
claimed as secondary to sinusitis.

3. Entitlement to an increased rating for sinusitis, current 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953.  The veteran participated in periods of 
National Guard service between 1972 and 1987.

This appeal arises from a February 1994 rating decision of 
the Roanoke, Virginia, Regional Office (RO).  In that 
decision, the RO denied service connection for a bronchial 
disorder or emphysema, and for hearing loss.  Also in that 
decision, the RO denied a disability rating in excess of 30 
percent for sinusitis.

The Board remanded the case in April 1997.

As the issues of hearing loss, claimed as secondary to 
sinusitis, and an increased rating for sinusitis are not 
inextricably related to the other issue developed for 
appellate review, a decision has been rendered on these 
issues, while the remaining issue set forth on the cover page 
of this decision has been remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran's claim of service connection for hearing 
loss, claimed as secondary to sinusitis is plausible.  

2.  The veteran's hearing loss was not caused or aggravated 
by his service-connected sinusitis.

3.  The veteran's service-connected sinusitis is manifested 
by nasal congestion with secondary postnasal drainage and 
coughing.  


CONCLUSIONS OF LAW

1.  The veteran has presented evidence of a well-grounded 
claim of service connection for hearing loss as secondary to 
his service-connected sinusitis.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The veteran's hearing loss is not due to disease or 
injury which incurred in or aggravated by service; nor is it 
proximately due to or result of the service-connected 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 ; 38 C.F.R. 
§§ 3.303, 3.310.  

3.  The schedular criteria for an evaluation in excess of the 
30 percent rating currently assigned for service-connected 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.97, and 
Diagnostic Codes (DC) 6510-6514, (as in effect prior to 
October 7, 1996 and currently).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

The veteran contends that his hearing loss is secondary to 
his service-connected sinusitis.  He contends that sinusitis 
led to chronic ear infections, which in turn caused hearing 
loss.

A VA audiological examination was conducted in July 1993.  
The examiner noted the veteran's medical history of frequent 
discharge from the head and neck and that the medication used 
to treat his Graves disease may also have been a contributing 
factor in the veteran's hearing loss.  

A VA audiological examination was conducted in June 1997.  
The examiner noted a history of medication for sinusitis and 
Graves disease.  The examiner stated that such treatment, as 
well as noise exposure, may have contributed to the veteran's 
bilateral hearing loss.  

The examiner who performed the January 1998 VA examination 
stated that the veteran's hearing loss did not appear to have 
been related to chronic sinusitis or surgery.   

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110, 1131.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  The threshold established for assessing whether a 
claim is well grounded has long been understood to be 
uniquely low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  A well-grounded claim is one that is plausible.  
If he has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  The Court has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Board notes that a VA examiner stated that the medication 
taken by the veteran for his sinusitis may have contributed 
to his hearing loss.  Hence, the veteran's claim meets the 
requirements set forth in Hensley and Jones.  Accordingly, 
the Board finds the veteran has presented a well-grounded 
claim of secondary service connection for hearing loss.  

The Board observes that VA physicians have stated that there 
"may" be a relationship between the veteran's hearing loss 
and service-connected sinusitis.  The Board accords little 
probative weight to these opinions as the equivocal nature of 
these statement makes them insufficient to establish service 
connection.  See generally, Bloom v. West, 12 Vet. App. 185, 
187 (1999) (holding that a medical opinion to the effect that 
the cause of the veteran's death "could" have been attributed 
to his time in a prisoner of war camp, "without supporting 
clinical data or rationale," was insufficient to well ground 
a claim).

While the veteran may well believe that he currently suffers 
from hearing loss due to his service-connected sinusitis, he 
is not competent to render a competent opinion regarding the 
relationship of that disability to another disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim for 
secondary service connection for hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Rating for Sinusitis

The veteran contends that his sinusitis is more disabling 
than currently evaluated.  

A June 1957 rating decision granted service connection for 
sinusitis and assigned a 10 percent rating, effective 
February 1957.  A May 1989 rating decision granted an 
increased, 30 per cent rating, effective December 1988.  

Post-service medical records note frequent treatment for 
sinusitis in the 1990's.  

In May 1992, the veteran underwent surgery for a right nasal 
polyp due to his sinusitis.  

A May 1993 sinus series noted that the veteran had persistent 
fluid in the  right maxillary sinus.  The examiner noted that 
the fluid was less than the fluid shown in a March 1992 
series.  

A VA examination was conducted in July 1993.  A sinus x-ray 
series showed fluid in the right maxillary sinus.  The 
diagnosis was chronic sinusitis.  

A VA ears, nose and throat examination was conducted in 
January 1998.  The examiner noted that the veteran complained 
of nasal congestion with secondary postnasal drainage and 
occasional cough and questionable difficulty in breathing.  
Examination revealed that the veteran's nasal anatomical 
structures were normal.  There was no evidence of residual 
secretions or inflammatory polyps.  Computer axial tomography 
of the nose revealed mild mucosal thickening of both 
maxillary antrum with partial opacification of the left 
maxillary antrum.  The pertinent diagnosis was recurrent 
bilateral maxillary sinusitis with postnasal drainage and 
recurrent allergic rhinosinusitis.  

A VA examination was conducted in September 1999.  The 
veteran complained of sinusitis with nasal drainage and 
frequent coughing.  Examination of the head was normal; the 
anterior nares appeared normal.  The pertinent diagnosis was 
chronic maxillary sinusitis and nasal polyps.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity due to disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Schedule for Rating Disabilities (rating 
schedule).  Where entitlement to compensation has already 
been established and an increase in the assigned disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The diagnostic criteria for sinusitis is contained in 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The veteran's 
sinusitis was initially evaluated as 30 percent disabling 
under the criteria in effect prior to October 1996.  Recent 
amendments to the rating schedule as it pertains to diseases 
of the nose and throat have replaced generalized 
characterizations of symptoms as "severe" with more 
concrete and specific criteria.  Under the criteria in effect 
prior to October 1996, a 30 percent evaluation for sinusitis 
required "severe" symptoms including, frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  The 
next higher evaluation of 50 percent was assigned for 
postoperative symptoms immediately following surgery, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Where law or regulation 
changes during the pendency of an appealed claim to the 
Board, the Board will apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the newly revised criteria, a 30 percent evaluation for 
sinusitis requires three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment (four to six 
weeks), or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
reserved for sinusitis following surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and purulent discharge or crusting after 
repeated surgeries.

The medical findings described above simply do not support an 
increased disability evaluation, in excess of the 30 percent 
assigned, under either the former or the revised criteria.  
The veteran has not alleged that his sinusitis complaints are 
related to a recent surgery or that chronic osteomyelitis is 
present to support a 50 percent evaluation.  The veteran's 
subjective complaints of nasal congestion with secondary 
postnasal drainage and coughing are adequately reflected in 
the assigned 30 percent disability evaluation under either 
criteria.  Without additional medical evidence which has not 
to date been forthcoming by the veteran, the Board is unable 
to identify a reasonable basis for the grant of the requested 
benefit.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss as secondary to the 
service-connected sinusitis is denied.

An increased evaluation for sinusitis is denied.


REMAND

Service Connection for Bronchial Disorder or Emphysema

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The veteran is service-connected for sinusitis rated as 30 
percent disabling.  He underwent surgery in 1992 to remove a 
sinus polyp.  He contends that, as a complication of surgery, 
he aspirated blood into his lungs.  He contends that a 
respiratory disorder, described as a bronchial disorder or 
emphysema, developed as a result.

The Board in its April 1997 remand noted that there was 
substantial medical evidence relevant to the veteran's claim; 
however, more information is needed to make a determination 
regarding questions that are essential to the veteran's 
claim.  The medical records did not include any diagnosis of 
emphysema.  The inhalation of material after surgery, as 
described by the veteran, was not addressed by any of the 
physicians who examined him.  The veteran was found to have 
bronchitis in 1992 and 1993.  However, subsequent records did 
not show a diagnosis of bronchitis.  While Dr. Le at the 
Naval Hospital indicated that the veteran had bronchitis 
secondary to sinusitis, other physicians who found both 
bronchitis and sinusitis did not address whether the 
conditions were connected.  The Board requested a VA 
examination of the veteran's respiratory system.  The 
examiner was to describe all respiratory disorders that the 
veteran currently had, and was to state in particular whether 
the veteran currently had emphysema or bronchitis.  The 
examiner was to render an opinion as to whether any current 
emphysema or bronchitis was caused by, or was otherwise 
related to, his sinusitis, or the effects of surgery for 
sinusitis.  

A VA respiratory examination was conducted in September 1997.  
The examiner stated that there was no evidence of chronic 
bronchitis or emphysema.  The examiner diagnosed mild to 
moderate asthma which seemed to have begun at the time of his 
surgery in 1993.  The examiner opined that the veteran's 
asthma and sinus problems could be related as they are both 
atopic conditions.  

In a deferred rating decision, dated in July 1999, the RO 
noted that the 1997 VA examination was not in complete 
compliance with the Board's remand instructions.  

A VA examination was conducted in September 1999.  The 
pertinent diagnosis was chronic bronchitis with persistent 
non-productive cough.  However, the examiner did not render 
an opinion as to whether it was caused by, or was otherwise 
related to, the veteran's sinusitis.  Therefore, the claim 
must be remanded to the RO for another examination.

The Board regrets that another remand will further delay the 
Board's decision on this issue.  However, such action is 
necessary to ensure that all due process requirements are 
met, and that the veteran is given every consideration with 
respect to this issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all 
additional treatment records concerning 
the veteran sinusitis, dated since August 
1999.  

2.  The RO should schedule the veteran 
for a respiratory VA examination to 
provide an opinion with regard to the 
veteran's respiratory conditions, and 
ear, nose, and throat conditions.  The 
examiner should review the veteran's 
claims file prior to the examination.  
The examiner should provide detailed 
findings and diagnoses for all 
respiratory disorders that the veteran 
currently has.  The examiner should state 
in particular whether the veteran 
currently has emphysema or bronchitis.  
The examiner should also review the 
current condition of the veteran's ears 
and hearing.  Based on the veteran's 
current condition, and on his medical 
records, the examiner should state an 
opinion as to whether any current 
emphysema or bronchitis was caused by, or 
is otherwise related to, the veteran's 
sinusitis, or the effects of surgery for 
sinusitis.  Also based on a review of the 
medical evidence, the examiner(s) should 
state an opinion as to whether the 
veteran's current hearing loss was caused 
by, or is otherwise related to, his 
chronic sinusitis.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
secondary service connection for 
emphysema or a bronchial disorder.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



